UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1670



HAROLD MARTIN BRAUNER,

                                               Plaintiff - Appellant,

          versus


STATE OF MARYLAND      DEPARTMENT   OF    NATURAL
RESOURCES,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-3136-JFM)


Submitted:   September 11, 1997          Decided:   September 19, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Martin Brauner, Appellant Pro Se. Marianne Dise Mason, OF-
FICE OF THE ATTORNEY GENERAL OF MARYLAND, Annapolis, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to his former employer and dismissing his employment

discrimination action. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Brauner v. Maryland
Dep't of Natural Resources, No. CA-96-3136-JFM (D. Md. May 12,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2